OPINION OF THE COURT. BAKER, J. (after stating the facts). — There are but two questions presented in this case: First, did the court err in its findings of fact that there was no fraud in the procuring of the contract between Ormeda O. Carpenter, administratrix, and Lindauer? Second, did the contract between Ormeda C. Carpenter, administratrix, and Lindauer, bind Ormeda C. Carpenter individually?  1 There is conflicting evidence on the question of fraud in the procurment of said contract; evidence that might have warranted the trial court in finding either way. It is a well-settled rule of law in this Territory as well as elsewhere, that, the findings of fact by a trial court will not be disturbed, where there is enough evidence to support such findings. Romero v. Coleman, 70 Pac. 559 (N. M.); Waldo v. Beckwith, 1 N. M. 97; Bordeau v. Baca, 2 N. M. 194; Territory v. Webb, 2 N. M. 147; Lynch v. Grayson, 7 N. M. 26; Hooper v. Browning, 19 Neb. 420, 27 N. W. 419. We affirm the lower court in its findings of fact that there was no fraud in procuring the said contract. The entire estate of. Samuel P. Carpenter being community property, Ormeda C. Carpenter was equally liable with her husband for the Lindauer debt, it being a community debt. She was no less liable after the death of her husband. Ballinger on Community Prop., secs. 231 to 233 inclusive; Crary v. Field, 9 N. M. 222; Barnett v. Barnett, 9 N. M. 205. All of the estate of Samuel P. Carpenter was liable for the payment of the Lindauer debt. If the contract between Ormeda C. Carpenter and Lindauer served no other purpose, it was an admission of the indebtedness of the estate and of herself of thirty-four hundred and five dollars-in favor of Lindauer. The fact that Mrs. Carpenter was administratrix neither adds to nor abridges her power to administer the community property as between such property and creditors of the community. Crary v. Field, supra.  2 3 The defendant Ormeda C. Carpenter, not only in the contract with Lindauer admitted the indebtedness of the estate to Lindauer but there is sufficient amount of oral evidence to establish that fact. Mrs. Carpenter as administratix, had no power to bind the estate by contract to pay McGrorty the indebtedness due from the estate to Lindauer; but by the contract as administratrix, she bound herself individually to the amount of the assets of the estate in her hands. This however would not relieve the estate from the payment of the debt. By virtue of the contract, Mrs. Carpenter is liable individually to the amount of assets of the estate held by her as administratrix, and she is also liable as survivor of the community, to the extent of the community property. Schmittler v. Simon, 101 N. Y. 554; 2 A. and E., Ency. of Law (2 Ed.), P. 216; 11 A. and E. Ency. of Law (2 Ed.), p. 933; Snead v. Colman, 6 Am. Dec. 112 (Va.); McGrath v. Barnes, 36 Am. Rep. 687, 13 S.C. 328; Germania Bank v. Michand, 54 Am. St. 653 (Minn); Taylor v. Davis, Adm., 110 U. S. 330. For the reasons given the judgment of the lower court is affirmed. Mills, C. J., McFie and Pope, JJ., concur. Parker, A. J., having tried this case below, took no part in this decision, nor did Mann, A. J., who was not on the bench when the case was tried.